REASONS FOR ALLOWANCE
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
Claims 1-12 are currently pending. 
Allowable Subject Matter
Claims 1-12 are allowed. The IDS filed 11/3/2021 has been considered.
The following is an Examiner’s statement of reasons for allowance of claim 1: the prior art has been found to disclose related tubular film wrapping machines. For example, pertaining to claim 1, Hannen et al. US 6,865,865 teaches a wrapping machine (see FIG. 1) for wrapping an object (1) with tubular film (3), the tubular film having an unstretched perimeter length, the wrapping machine comprising: multiple gathering fingers (5) each including a contact roller (7), wherein the gathering fingers are movable laterally outward relative to one another from a gathering configuration to a wrapping configuration (e.g. col. 2, lines 29-32), wherein when the gathering fingers are in the gathering configuration, the contact rollers define a gathering perimeter having a gathering perimeter length greater than the unstretched perimeter length of the tubular film (col. 2, line 65 through col. 3, line 1, “It is also possible for the gathering device also to serve as pull-down device movable along the stack. In this case the gathering device not only gathers the foil, but also stretches it simultaneously and pulls it over the stack.”), and wherein when the gathering fingers are in the wrapping configuration, the contact rollers define a wrapping perimeter having a wrapping perimeter length greater than the gathering perimeter length (i.e. having already been stretched); multiple gathering rollers (6), each gathering roller operatively connectable to one of the contact rollers (7); multiple gathering drives (2), each gathering drive operatively connected to one of the gathering rollers to drive that gathering roller; and after the gathering fingers have reached the wrapping configuration, control the gathering drives to drive the gathering rollers to discharge the tubular film from the gathering fingers and onto the object.
Hannen, and others made of record, however, do not teach a three-step process including a controller configured to: (1) when the gathering fingers are in the gathering configuration, control the gathering drives to drive the gathering rollers to gather the tubular film onto the gathering fingers (NOTE: from earlier in the claim, “when the gathering fingers are in the gathering configuration, the contact rollers define a gathering perimeter having a gathering perimeter length greater than the unstretched perimeter length of the tubular film”); (2) after the tubular film is gathered onto the gathering fingers, control the gathering fingers to move to the wrapping configuration (NOTE: from earlier in the claim, “when the gathering fingers are in the wrapping configuration, the contact rollers define a wrapping perimeter having a wrapping perimeter length greater than the gathering perimeter length”); and (3) after the gathering fingers have reached the wrapping configuration, control the gathering drives to drive the gathering rollers to discharge the tubular film from the gathering fingers and onto the object. In other words, claim 1 requires that the film be stretched as it being gathered, then once it has been gathered and stretched, it is again stretched outwardly to a wrapping configuration. The prior art references (e.g. Hannen, and those made of record) do not anticipate such a controller for controlling the device in this manner, nor would it have been obvious to a person having ordinary skill in the art to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731